                       Case 4:18-mj-04424-DHH
$25HY$SSOLFDWLRQIRUD6HDUFK:DUUDQW           Document 2 Filed 11/13/18 Page 1 of 1


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                          District of Massachusetts
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

             ,QWKH0DWWHURIWKH6HDUFKRI                            
         (Briefly describe the property to be searched                 
          or identify the person by name and address)                           &DVH1R PM'++
6DPVXQJ FHOO SKRQH VHL]HG RQ 2FWREHU   E\ WKH                    
0DVVDFKXVHWWV 6WDWH 3ROLFH GXULQJ D FDU VWRS SUHVHQWO\                
  LQ '($ FXVWRG\ DW ([KLELW 1 LQ FDVH FF                    

                                           $33/,&$7,21)25$6($5&+:$55$17
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
property to be searched and give its location):
 6DPVXQJ FHOO SKRQH VHL]HG RQ 2FWREHU   E\ WKH 0DVVDFKXVHWWV 6WDWH 3ROLFH GXULQJ D FDU VWRS SUHVHQWO\ LQ '($
 FXVWRG\ DW ([KLELW 1 LQ FDVH FF

ORFDWHGLQWKH                                    'LVWULFWRI         0DVVDFKXVHWWV            WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)
 (YLGHQFH DQG LQVWUXPHQWDOLWLHV RI YLRODWLRQV RI  86&   DQG D 7KH LWHPV WR EH VLH]HG DUH GHWDLOHG LQ
 6FKHGXOH % KHUHWR

          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3FLV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
            Code Section                                                         Offense Description
         86&                                 &RQVSLUDF\ WR 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH DQG 'LVWULEXWLRQ RI KHURLQ DQG
         86&  D                         3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH DQG 'LVWULEXWLRQ RI +HURLQ

          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
        3OHDVH VHH DWWDFKHG DIILGDYLW E\ '($ 6SHFLDO $JHQW 5REHUW - 2OVHQ


          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u
          u 'HOD\HGQRWLFHRI        GD\VJLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                                LVUHTXHVWHG
            XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                              Applicant’s signature

                                                                                     '($ 6SHFLDO $JHQW 5REHUW - 2OVHQ
                                                                                              Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

'DWH        Nov 13, 2018
                                                                                                Judge’s signature
                                                                                                           natur
                                                                                                              uree

&LW\DQGVWDWH :RUFHVWHU 0DVVDFKXVHWWV                                     8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                                        GJ
                                                                                                         JH 'DY
                                                                                                            'DYLG
                                                                                                            ' D LG + +HQQHVV\
                                                                                                              DY      + QQ
                                                                                                                      +H
                                                                                              Printed name and title
                                                                                                                  l
